Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ remarks and the declaration under 37 C.F.R. 1.132 submitted September 26, 2022 is acknowledged. 
Claims 7-9, 21, 24, 35, 37, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 1, 2022. Applicants have identified claims 1-4 as read on elected invention and species.
Applicant's election with traverse of invention group I, and enzalutamide and cabozantinib as respective species in the reply filed on June 1, 2022 is acknowledged.  The traversal is on the ground(s) that pending claims exclude abiraterone, thus, combination of androgen receptor antagonist recited herein and a kinase inhibitor has not been known in the art.  This is not found persuasive because Chen et al. (US 9,340, 524 B2, cited in following office action teaches a combination of kinase inhibitor and an androgen receptor antagonist (apalutamide). Further, Sweeney et al. (WO 2014/165779) and Chen et al. as a whole have fairly suggested that combinations of androgen receptor antagonist and kinase inhibitor in general have been known in the art.
The requirement is still deemed proper and is therefore made FINAL.
Further, Applicants is required to make it clear on the record whether the election of species enzalutamide and cabozantinib is with or without traverse. The election of June 1, 2022 is not clear in that aspect. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9, 340,524 B2) in view of Sweeney (WO 2014/165779A1, IDS), and Schrader et al. (“Enzalutamide in castration-resistant prostate cancer patients progressing after docetaxel and abiraterone,” European Urology, 2014, Vol. 65, pp 30-36).
Chen et al. teach the combination of androgen receptor antagonist, apalutamide (4-[7-(6-cyano-5-trifluoromethylpyridin-3-yl)-8-oxo-6-thioxo-5,7-diazaspiro[3.4]oct-5-yl]-2-fluoro-N-methylbenzamide): 
    PNG
    media_image1.png
    206
    266
    media_image1.png
    Greyscale
  and a kinase inhibitor, particularly, cabozantinib. See, col. 76, lines 22 to 67. The combination is useful for treatment of prostate cancer, castration-resistant prostate cancer (CRPC) in particular. See, particularly, col. 1, line 47 to col. 2, line 57. Chen further teach, as secondary anti-androgen agents, MDV3100 (aka. enzalutamide) , 
    PNG
    media_image2.png
    268
    170
    media_image2.png
    Greyscale
 is similarly useful as apalutamide in combinational  treatment of prostate cancer with kinase inhibitors. See, col. 37, line 57 to col. 38, line 39. Expressly disclosed kinase inhibitors include cabozantinib. See, col. 38, lines 44-69.
Chen et al. do not teach expressly an example of combination of enzalutamide and cabozantinib.
However, Sweeney et al. teach a combination of formula 1 or compound 1 (cabozantinib) and compound 2, abiraterone, an androgen receptor antagonist, for treatment of castration resistant prostate cancer (CRPC). See, particularly, paragraphs [0055] to [0069]
Schrader et al. reveals that enzalutamide is a known  second-generation nonsteroidal anti-androgen that has been approved for treatment of castration-resistant prostate cancer. Abiraterone was the first-generation drug used clinically for the same purpose. See, the abstract. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a combination comprising enzalutamide and cabozantinib.
A person of ordinary skill in the art would have been motivated to make a combination comprising enzalutamide and cabozantinib because combination of androgen receptor antagonist and kinase inhibitor, cabozantinib in particular, has been known for treatment of prostate cancer, castration-resistant prostate cancer (CRPC) in particular, and enzalutamide has been an approved drug for CRPC and has been particularly known to be similarly useful in combination with kinase inhibitor.  
Response to the Arguments
Applicants’ declaration under 37 CFR 1.132 and remarks submitted September 26, 2022 have been fully considered, and found persuasive as to the rejection set forth in prior office action. Particularly, the declaration is persuasive to disqualify Ogala reference as prior art. Applicants’ remarks are moot in view of the new ground of rejection. As for treating renal cancer, note, elected invention is a composition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627